DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deakin Lauer on 08/18/2021.
The application has been amended as follows: 
Claim 27 is cancelled. 

In the claims: 
-- 26. (Currently Amended) An alignment aid for an eye drop container comprising: 
a bridge support portion comprising a curved engagement surface configured to contact a bridge of a user's nose; 
a container-receiving portion configured to receive the eye drop container in a fixed, non-vertical orientation relative to the bridge support portion when the bridge support portion is in a horizontal orientation, 
an extending portion extending between the engagement surface to the container-receiving portion, 
extending portion is configured to space away a dispensing tip of the eye drop container;
wherein the extending portion, when the bridge support portion is in use in the horizontal orientation, extends away from the bridge of the user's nose perpendicularly to a horizontal plane defined by the bridge support portion.--


In claim 28, “the alignment aid of claim 26” should be --the alignment aid of claim 27-- 

-- 35. (Currently Amended) An alignment aid for an eye drop container comprising: 
a bridge support member comprising a longitudinally-extending body having a first end and a second end, the first end including a curved engagement surface configured to contact a bridge of a user's nose; and 
a sheath coupled to the second end of the longitudinally-extending body and configured to receive the eye drop container in a non-vertical orientation when the bridge support portion is in a horizontal orientation, the sheath being spaced apart from the bridge of the user's nose by the longitudinally-extending body of the bridge support member, 
the longitudinally-extending body is configured to space away a dispensing tip of the eye drop container

REASONS FOR ALLOWANCE
Claims 26 and 28-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art drawn to Rezaei Abbassi (US 2014/0371688 A1) and Menard (US5713495) fail to show or make obvious the claimed elements as set forth in independent claims 26, 35 and 41 and the dependent claims 28-34, 36-40 and 42-43.
	Claim 26 overcomes the prior art of record because the prior art fails to disclose or fairly suggest the limitation: wherein the extending portion, when the bridge support portion is in use in the horizontal orientation, extends away from the bridge of the user's nose perpendicularly to a horizontal plane defined by the bridge support portion, in combination with the other elements of the invention recited in the claims. 
	Although Rezaei Abbassi substantially teaches the alignment aid of claim 26 with a curved engagement surface (11) and an extending portion formed of surface 18 (from bridge 12 to start of 22; Fig. 6), this extending portion does not extend perpendicularly to a horizontal plane of the bridge support portion, and it would not be obvious to modify the device in this manner. The Menard device does not have a curved engagement surface and does not have a container-receiving portion configured to receive the eye drop container in a fixed, non-vertical orientation. 
a curved engagement surface and a sheath coupled to the second end of the longitudinally-extending body and configured to receive the eye drop container in a non-vertical orientation when the bridge support portion is in a horizontal orientation, in combination with the other elements of the invention recited in the claims. 
	Claim 41 overcomes the prior art of record because the prior art fails to disclose or fairly suggest the limitation: attaching the eye drop container to the container-receiving portion of the alignment aid so that a primary axis of the eye drop container is in a non-vertical orientation when the bridge support portion is in a horizontal orientation, in combination with the other elements of the invention recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        08/18/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781